DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 1,
		Line 9, “the section portion of the via pattern” lacking antecedent basic should be changed to “a section portion of the via pattern” to define scope of claim.
		Line 11, “the via” lacking antecedent basic renders the claim indefinite.  It is not clear where “the via” comes from and is located.  ***Suggestion:  change “the via” to “the via pattern” as consistent claim language to define scope of claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rullan et al [US 2017/0047248] in view of Wallace [US 2019/0206728]
►	With respect to claims 1-2, Rullan et al (fig 2I, text [0001]-[0036]) discloses multi-layer device comprising:
	a conductive layer (103c/103d); wherein the conductive layer is selected from the group consisting of Cu, Co, Ru, a conductive metal and alloy;
	a dielectric layer (107) formed on top of conductive layer;
	a via pattern (217/219) formed in the dielectric layer, wherein the via pattern is comprised of a plurality of channels (217, 219) and columns (protrusion defined by material 107), wherein a first portion (219) of the via pattern extends vertically downwards through the entire dielectric layer to directly contact the conductive layer, wherein a second portion (217) of the via pattern extends vertically downwards without coming into direct contact with the conductive layer, wherein the first portion of the via pattern is located within a section portion of the via pattern, such that, the via pattern that extends vertically downwards through the entire dielectric layer to directly contact the conductive layer is located between sections of the via pattern that extends vertically downwards without coming into direct contact with the conductive layer, wherein some of the plurality of channels in the via pattern can be broken up into multiple channels by sections of the dielectric layer.
	Rullan et al does not expressly disclose some of the plurality of channels in the via pattern can be broken up into multiple channels by sections of the dielectric layer; wherein at least one channel of 
	However, Wallace et al (figs 25 & 27) teaches some of the plurality of channels (2410) in the via pattern are broken up into multiple channels by sections of the dielectric layer (105); wherein at least one channel of the plurality of channels in the via pattern is broken up in to three or more channel by different sections of the dielectric layer.
	It would have been obvious for those skilled in the art modify device of Rullan et al by using some of the plurality of channels  being broken up into multiple channels wherein at least one channel of the plurality of  channels in the via pattern being broken up into three or more channels as being claimed, per taught by Wallace, to provide designed conductive path as being needed for multi-layer device.
►	With respect to claims 3-4 and 7-8, Rullan et al discloses wherein the via pattern is filled with a conductive metal (113, text [0033]-[0034]) ); wherein the conductive metal (W or Cu) used to fill the via pattern is selected from the group consisting of Cu, Co, Ru, a conductive metal and alloy.
►	With respect to claim 5, Rullan et al discloses wherein the conductive metal used to fill the via pattern is comprised of a first material (conductive material such as W, text [0034]) and the conductive layer is comprised of second material (conductive metallic material such as W, text [[0030]), wherein the first material and the second material are the same material.
►	With respect to claim 6, Rullan et al discloses wherein the conductive metal used to fill the via pattern is comprised of a first material (conductive material such as Cu) and the conductive layer is comprised of second material (W/Ru), wherein the first material and the second material are the different materials.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819